UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


RHONDA WATSON,

              Plaintiff,

       v.                                            Civil Action No. 1:20-cv-01363 (CJN)

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

              Defendant.


                                 MEMORANDUM OPINION

        Rhonda Watson seeks reversal of the Social Security Administration’s denial of her claim

for disability insurance benefits under Title II of the Social Security Act. See 42 U.S.C. §§ 401–

33. Watson contends that the Administrative Law Judge erred in assessing her residual functional

capacity and her subjective complaints, and she seeks reversal or remand. See generally Pl.’s Mot.,

ECF No. 10. The Commissioner seeks affirmance. See generally Def.’s Mot., ECF No. 11. Upon

consideration of the motions and the administrative record, the Court will deny Watson’s motion

for judgment of reversal and grant the Administration’s motion for judgment of affirmance.

                                          Background

        Watson injured her lower back while working in 2013. Tr. 558. She continued working

until approximately May 2015, when she reported worsening back pain. Tr. 256, 282. Doctors

recommended surgery, which she underwent in July 2016. Tr. 406–07.

        In November 2016, Watson applied for disability insurance benefits, alleging disability

beginning in May 2015 due to back pain, tendonitis, diabetes, high blood pressure, and depression.

Tr. 256, 281. Her application was denied initially and upon reconsideration. Tr. 187–90, 196–99.




                                                1
She requested a hearing, which was held on May 23, 2019. Tr. 118–61, 200. Watson and an

impartial vocational expert testified. Tr. 118–61. On June 14, 2019, the Administrative Law Judge

issued a decision finding that Watson was not disabled. Tr. 100–13. The ALJ concluded that,

although Watson could not perform her past relevant work, she was able to perform other jobs that

are prevalent in the national economy. Id.

       The Appeals Council denied Watson’s request for review, making the ALJ’s decision the

final decision of the Commissioner. Tr. 1–6.

       Watson then filed this suit. Compl., ECF No. 1. Watson moves for reversal, asserting that

the ALJ erred in failing to conduct a sufficiently thorough function-by-function assessment of her

residual functional capacity, and by reaching a conclusion about her subjective complaints that

was contrary to the evidence. See generally Pl.’s Mot., ECF No. 10. The Commissioner seeks

affirmance, arguing that the ALJ’s narrative analysis of Watson’s residual functional capacity was

sufficient and that the ALJ’s analysis of Watson’s subjective complaints was supported by

substantial evidence. See generally Def.’s Mot., ECF No. 11.

                                        Legal Standards

       The Social Security Act of 1935 established a framework to provide “disability insurance

benefits” to eligible claimants. 42 U.S.C. § 423(a)(1)(A); see also Kyler v. Kijakazi, 2022 WL

1165859, at *1–3 (D.D.C. Apr. 20, 2022). The Act defines “disability” in pertinent part as an

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” Id. § 423(d)(1)(A).

       The Commissioner of Social Security has promulgated regulations outlining a five-step

process by which the Administration considers disability claims. See 20 C.F.R. § 404.1520; Kyler,




                                                2
2022 WL 1165859, at *1–3 (D.D.C. Apr. 20, 2022). Relevant here are steps four and five, in

which the Administration evaluates the claimant’s “residual functional capacity,” 20 C.F.R.

§ 404.1520(a)(4)(iv); see also id. § 404.1545(a)(1) (defining “residual functional capacity” as “the

most [the claimant] can still do despite [his or her] limitations”), and determines (at step four)

whether the claimant can perform her “past relevant work,” id. § 404.1520(a)(4)(iv), and (at step

five) whether the claimant “can make an adjustment to other work,” based on the claimant’s

residual functional capacity and “age, education, and work experience.” Id. § 404.1520(a)(4)(v).

In conducting this analysis, the “adjudicator must also explain how any material inconsistencies or

ambiguities in the evidence in the case record were considered and resolved.” SSR 96-8p, 1996 WL

374184, at *7; see also Butler v. Barnhart, 353 F.3d 992, 1000 (D.C. Cir. 2004).

       The Court reviews “the Commissioner’s ultimate determination of disability under the

familiar substantial evidence standard.” Saunders v. Kijakazi, 6 F.4th 1, 4 (D.C. Cir. 2021); see 42

U.S.C. § 405(g) (“The findings of the Commissioner of Social Security, as to any fact, if supported

by substantial evidence, shall be conclusive[.]”). “Substantial evidence is such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Butler, 353 F.3d at 999

(quotation marks omitted); see Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938); Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019). Thus, while the Court “must carefully scrutinize the entire

record, . . . [it] assess[es] only whether the ALJ’s finding that [the claimant] is not [disabled] is

based on substantial evidence and a correct application of the law.” Butler, 353 F.3d at 999. In

applying this standard, the Court must be mindful of the harmless-error rule. See Shinseki v.

Sanders, 556 U.S. 396, 407 (2009).




                                                 3
                                              Analysis

I.     The ALJ’s Analysis of Watson’s Residual Functional Capacity Was Supported By
       Substantial Evidence and Was Otherwise In Accordance With Law.

       The ALJ’s assessment of Watson’s residual functional capacity consists of six pages. Tr.

105–10. The ALJ concluded:

       After careful consideration of the entire record, the undersigned finds that the claimant
       has the residual functional capacity to perform sedentary work as defined in 20 CFR
       404.1567(a) except she can occasionally reach overhead with the left and nondominant
       arm and frequently reach in all other directions with the same left arm. She can only
       frequently reach in all directions with the right and dominant arm. She can only
       frequently, bilaterally, handle, finger, and feel. She can only occasionally climb
       ramps/stairs, balance, stoop, kneel, crouch, and crawl, but never climb ladders, ropes,
       or scaffolds. She can occasionally be exposed to moving mechanical parts and
       unprotected heights. She is limited to simple, routine tasks, not performed at a
       production pace, but performed in two-hour increments following which the claimant
       will need a break of 10-to-15 minutes that can be accommodated during normal work
       breaks. Further, she can only occasionally adjust to changes in workplace settings.

Tr. 105. The Commissioner adopted the ALJ’s conclusion and analysis. Watson makes a number

of arguments about the insufficiency of this portion of the ALJ’s opinion. 1

                                        “Production Pace”

       Watson argues that the ALJ inadequately explained the conclusion that Watson could

perform simple routine tasks not performed at a production pace. Tr. 105 (“[Watson] is limited to

simple, routine tasks, not performed at a production pace, but performed in two-hour increments

following which the claimant will need a break of 10-to-15 minutes that can be accommodated

during normal work breaks.”). Watson contends the ALJ failed to explain how the evidence led

to this conclusion and also failed to explain what was meant by “production pace.” Watson cites

several out-of-Circuit decisions suggesting the terms “production rate” and “[]production oriented



1
  At times, Watson’s briefs consist of lengthy quotations to cases and the record with little to no
argumentation about how they relate. It is not the role of the Court to divine merits arguments on
behalf of either party.


                                                  4
work” are not self-explanatory nor clearly defined and so make it difficult to know if they are

supported by substantial evidence. See Thomas v. Commissioner, 916 F.3d 307, 312–13, (4th Cir.

2019); Perry v. Berryhill, 765 Fed. App’x. 869, 872 (4th Cir. 2019).

        The government disagrees. It argues that cases like Thomas and Perry did not advance a

categorical rule. In those cases, the government argues, the courts could not understand “what the

ALJ intended” by the use of phrases like “production rate” or “production rate.” Perry, 765 F.

App’x at 872; Thomas, 916 F.3d at 312. But here, the government argues, the ALJ affirmatively

defined the functional capacity—Plaintiff had the ability to perform simple, routine tasks “in two-hour

increments” before requiring a 10-to-15 minute break that could “be accommodated during normal

work breaks,” and further involved only occasional changes in the workplace setting. Tr. 105. Put

another way, the government argues the phrase “production pace” is simply used in the negative as to

what Watson cannot do, so does not inject ambiguity into the ALJ’s conclusion of what she can do.

        The Court agrees that the “production pace” term does not render the ALJ’s opinion

impermissible. As an initial matter, the Court does not find the phrase “production pace” particularly

challenging to understand. Agencies are not restricted to using nouns defined in their regulations—

ordinary dictionaries are fine too. A reasonable person would understand that the phrase “production

pace” refers to the speed of a manufacturing environment, especially relatively fast-paced assembly-

line work. See, e.g., Production, Webster’s New Universal Unabridged Dictionary, (2nd ed. 2003)

(“1. The act of producing; creation; manufacture.”). In any event, the ALJ clearly stated the conclusion

as to Watson’s capacity; that conclusion did not turn on the definition of “production pace.” The ALJ

concluded that Watson “is limited to simple, routine tasks, not performed at a production pace, but

performed in two-hour increments following which the claimant will need a break of 10-to-15 minutes

that can be accommodated during normal work breaks. Further, she can only occasionally adjust to

changes in workplace settings.” Tr. 105. The ALJ used “production pace” to contrast the affirmative



                                                   5
description of what Watson can do. Because, at a minimum, the ALJ’s affirmative statements

describing Watson’s abilities are clear, the ALJ’s mere use of the phrase “production pace” does not

render the analysis unreviewable.

                                         Mental Limitations

       Watson next contends that, although the ALJ determined Watson had moderate limitations to

her concentration, persistence, and pace, the ALJ failed to include any limitation to her concentration

or persistence in the residual functional capacity assessment or in the hypothetical question to the

vocational expert. Watson admits that the Administration routinely finds limitations to psychiatric

impairments are adequately addressed by considering limitations to simple, routine, repetitive tasks.

But Watson marshals out of Circuit precedent to suggest that such a limitation to simple tasks

insufficiently accounts for mental impairments. See, e.g., Mascio v. Colvin, 780 F.3d 632, 638 (4th

Cir. 2015); Stewart v. Astrue, 561 F.3d 679, 684–85 (7th Cir. 2009); Craft v. Astrue, 539 F.3d 668,

677–78 (7th Cir. 2008). And another Judge in this District has explained that restrictions to simple

tasks insufficiently account for limitations in concentration because “‘the ability to perform simple

tasks differs from the ability to stay on task. Only the latter limitation would account for a

claimant’s limitation in concentration, persistence, or pace.’” Petty v. Colvin, 204 F. Supp. 3d 196,

206–07 (D.D.C. 2016) (quoting Mascio, 780 F.3d at 638). Watson thus argues that because the

ALJ did not include her concentration or persistence limitations in the residual functional capacity

conclusions or the ALJ’s question to the vocational expert, the ALJ’s analysis was defective. See

SSR 96-8p, 1996 WL 374184, at *1.

       The government contends that the ALJ had good reason not to include Watson’s mental

limitations in the capacity conclusion or the question to the vocational expert. The government

notes, as the Fourth Circuit has explained, that there is no “categorical rule that requires an ALJ to

always include moderate limitations in concentration, persistence, or pace as a specific limitation in



                                                  6
the RFC. . . . Nor do [other] circuits impose such a per se rule.” Shinaberry v. Saul, 952 F.3d 113, 121

(4th Cir. 2020). Instead, the inquiry is, as always, a substantiality of the evidence, case-by-case

approach. Id. Here, the government contends, the ALJ gave great weight to Dr. Heiser’s opinion that

Plaintiff “can carry out simple tasks on a regular basis to complete a normal workweek” despite any

moderate limitations to Watson’s concentration, persistence, or pace. Tr. 110, 182–83. The ALJ

expressly relied on this finding in the assessment, which justified excluding the limitations from the

conclusion and the question.

        Watson responds that even if the government is correct that the ALJ could have relied on

Dr. Heiser’s opinion, the ALJ did not explain how he considered and resolved the material

inconsistencies and ambiguities in the record. See SSR 96-8p, 1996 WL 374184, at *7 (“The

adjudicator must also explain how any material inconsistencies or ambiguities in the evidence in the

case record were considered and resolved.”); see also Butler, 353 F.3d at 1000.

        The Court again agrees with the government. Even if a limitation to simple tasks may

sometimes fail to account for moderate mental impairments, in this case the ALJ’s analysis was

sufficient. The ALJ expressly considered evidence of mental impairment in the residual functional

capacity assessment. Tr. 108–10. But the ALJ simply gave greater weight to other evidence which

suggested Watson was not mentally limited from performing simple, routine tasks. Id. This evidence

included, for example, Watson’s daily activities as well as the opinion evidence of Dr. Forest, to which

the ALJ gave “great weight.”       See Tr. 109–10 (noting Forest found Watson to have “normal

concentration” and “adequate intelligence”). This is enough evidence that could persuade a reasonable

mind. See Butler, 353 F.3d at 999. Under the substantial evidence standard, it is inappropriate for

this Court to require more. 2



2
  The government also contends that an intervening regulation clarified the definition of a “moderate”
limitation, thereby eliminating the concern in Mascio and Petty that someone with a “moderate” mental
limitation may not be able to work even simple jobs. The 2017 clarification stated that a “moderate”


                                                   7
                                  Explanation of Working Capacity

         In an abrupt paragraph, Watson contends that the ALJ failed to explain the conclusions that

Watson was capable of sustaining work for two-hour increments, that Watson required a 10-to-15

minute break thereafter, and that this could be accommodated by “normal” work breaks, and what that

means.

         The government argues that the ALJ’s position was clear: Watson can perform unskilled work.

The ALJ picked two hour increments and 10-to-15 minute breaks, the government contends, because

they are part of the Administration’s definition of unskilled work. See Program Operations Manual

Systems (POMS) DI 25020.010(B)(3)(d). And the government argues that the ALJ’s conclusions are

supported by the evidence, including, for example, Dr. Heiser’s conclusion that Watson “can carry out

simple tasks on a regular basis to complete a normal workweek” despite any limitations in

concentration, persistence, or pace. Tr. 110.

         The Court agrees with the government that the ALJ’s analysis is sufficient. Substantial

evidence review does not require exhaustive explanations, or even such explanations that the Court

might require on arbitrary and capricious review. Here, the ALJ did not provide a precise explanation

of why Watson’s capacity assessment is at 2 hours of work at a time and 10-to-15 minute breaks rather

than, for example, 2.5 hours and 20 minutes or 1.5 hours and 5 minutes. But that level of detailed



rating means that the individual has a “fair” ability to sustain concentration, persistence, or pace
“independently, appropriately, effectively” and “on a sustained basis.” See 20 C.F.R. pt. 404, subpt.
P, app’x 1, § 12.00(F)(2). Watson argues that relying on a 2017 regulation is impermissibly retroactive.
See Reply at 3–5. The Court agrees with the government that the regulatory definition is an additional
basis for distinguishing Mascio and Petty and concluding the ALJ’s opinion is adequate. An update to
a regulatory definition is not, by itself, a right to which retroactivity can even pertain. And, in any
event, Watson’s rights had not yet vested as she had not yet established her eligibility. See Kyler v.
Kijakazi, 2022 WL 1165859, at *5–7 (D.D.C. Apr. 20, 2022); see also Flemming v. Nestor, 363
U.S. 603, 610 (1960). Watson also argues that the new regulatory definition of “moderate” is a
post-hoc rationalization because the ALJ never indicated he was applying the new definition. See
Def.’s Reply at 5–6. But requiring such an explanation would be unduly pedantic. As a matter of
ordinary interpretation, ordinary readers and this Court would expect the ALJ to use up-to-date
regulatory definitions unless otherwise noted.


                                                   8
explanation is not required. The ALJ concluded that Watson can perform at least 2 hours of work with

normal 10-to-15 minute breaks, and substantial evidence supports those conclusions, including at least

Dr. Heiser’s analysis. 3

                                          Sitting Limitation

        Watson asserts that the ALJ failed to explain why he did not include any limitation on Watson’s

ability to sit. Watson notes that she had been diagnosed with a lumbar spine issue and Watson had

consistently complained of her difficulty sitting, standing, and walking. See Pl.’s Mot. at 10, ECF No.

10.

        The government argues that the ALJ’s opinion was sufficient. In the capacity analysis, the

ALJ discussed the relevant medical evidence, including the post-surgery MRI Report which concluded

that the lumbar spine issue was “very mild.” And the ALJ considered Watson’s subjective complaints

as well as the activities Watson actually engages in, which he found inconsistent with Watson’s

complaints. See Tr. 106–08. It was only after discussing all of this evidence that the ALJ concluded

that “[g]iven the totality of the evidence” Watson’s degenerative disc disease and degenerative joint

disease are “adequately accommodated by a restriction to sedentary work” subject to the limitations in

the ALJ’s assessment. Tr. 107, 108. The ALJ also noted that his conclusion accords with various

opinion evidence provided in this matter, including that of the State Agency physicians’ findings that

Watson was able to sit for six hours. Tr. 110 (opinion evidence limiting Watson to “sedentary” work);

see also Def.’s Mot at 21–22, n. 7 (explaining that regulations define “sedentary” work as sitting for


3
  Watson is correct that the ALJ did not expressly define “normal” work breaks, but based on context,
the ALJ appears to have meant “regularly scheduled.” See, e.g., Neyer v. Comm’r, Soc. Sec., 2015 WL
5773239, at *2 (D. Md. 2015) (affirming an RFC limitation to “carrying out simple tasks in two-hour
increments (which can be accommodated by regularly scheduled breaks)”). Even if that is not precisely
what the ALJ meant, the semantic range of “normal work breaks” is not broader than the evidence
underlying the ALJ’s opinion. Specifically, Dr. Heiser concluded that Watson “can carry out simple
tasks on a regular basis to complete a normal workweek.” Tr. 110. Based on Dr. Heiser’s opinion and
the other evidence that the ALJ discussed, it is clear that the ALJ had substantial evidence underlying
its conclusions.



                                                  9
about six hours in a typical workday, citing 20 C.F.R. § 404.1567(a); SSR 96-9p, 1996 WL 374185, at

*3).

       Watson replies that the State Agency physicians’ analysis was erroneous. Watson relies on a

section of the MRI report that neither those physicians nor the ALJ mentioned:

       L5-S1: There is a moderate focal central/left paracentral disc protrusion that is
       abutting the descending left Sl nerve root in the lateral recess. It also indents the
       thecal sac anteriorly with air is mild narrowing of the thecal sac. Mild neural
       foraminal narrowing is also present. Mild facet arthropathy.

Tr. 388. Given this medical evidence, plus her complaints regarding sitting, Watson argues that the

ALJ had to at least explain how he determined Watson was able to sit for six hours in an eight-hour

workday.

       The Court agrees with the government that there was substantial evidence supporting the ALJ’s

analysis. While some evidence could be interpreted to support a sitting limitation, other evidence

supports no such limitation. The ALJ sifted through the relevant evidence, including the medical

opinions and Watson’s subjective complaints. Ultimately, the ALJ was persuaded by evidence of

Watson’s activities and the opinions of various doctors, including those of the State Agency. Tr. 110.

The Court is not in a position to require the Administration to provide more. See 42 U.S.C. § 405(g)

(“The findings of the Commissioner of Social Security, as to any fact, if supported by substantial

evidence, shall be conclusive[.]”).

II.    The ALJ’s Evaluation of Watson’s Subjective Complaints Was Supported By Substantial
       Evidence.

       Watson argues that the ALJ’s analysis of Watson’s subjective complaints was erroneous. See

Pl.’s Mot. at 13–17. The ALJ concluded that Watson’s “medically determinable impairments could

reasonably be expected to cause [her] alleged symptoms” but nonetheless concluded that the evidence

was inconsistent with her actually suffering those symptoms. Tr. 106. Watson asserts this conclusion

was wrong because she made many complaints consistent with those symptoms. See Pl.’s Mot. at 15.



                                                 10
And Watson argues that the ALJ failed to provide an accurate and logical bridge from the evidence to

support the credibility determinations and failed to consider pertinent evidence.

       The government contends the ALJ’s analysis was supported by substantial evidence. 4 The

government details the ALJ’s discussion of Watson’s medical condition, her treatment and

improvement, and her various activities. See Def.’s Mot. at 23–27; see also Tr. 105–10. The ALJ

compared all of this evidence with Watson’s subjective complaints and concluded Watson’s

“statements concerning the intensity, persistence[,] and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record[.]” Tr. 106. The ALJ

noted that evidence, including Watson’s activities, suggested she was more capable than her

complaints suggest, and the ALJ gave weight to the opinion evidence of various physicians. Tr. 106.

Based on all this evidence, the ALJ ultimately concluded Watson’s complaints did not support further

work limitations.

       The Court concludes that substantial evidence supports the ALJ’s findings. While Watson is

correct that there is some evidence to support her claims that the symptoms were more severe than the

ALJ found (including her complaints), there is also evidence to support the ALJ’s findings. The ALJ

made clear that he was ultimately persuaded by evidence of Watson’s activities and the opinions of

various physicians. Tr. 106, 105–10. Because a reasonable person could be persuaded by such

evidence, the Court must conclude that substantial evidence supports the ALJ’s findings. See 42

U.S.C. § 405(g).




4
 The government also asserts that Watson argues the ALJ applied an inappropriate legal standard.
While Watson’s argument on this front was difficult to follow, the Court does not understand
Watson to have made such an argument. To the extent she did, the Court agrees with the
government that the ALJ did not legally err in its analysis.


                                                  11
                                         Conclusion

       For the above reasons, the Plaintiff’s Motion will be denied and the government’s Motion

will be granted. An order will issue contemporaneously with this opinion.



DATE: August 19, 2022
                                                          CARL J. NICHOLS
                                                          United States District Judge




                                              12